DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/07/2021 has been entered. Applicant has amended claims 1, 2, 3, 4, 5, and 6. Claims 7-12 have been added. Applicant has not canceled any claims. Claims 1-12 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 09/07/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1.
	Regarding the brake…
	The examiner notes that Gurusamy (US 20110295065 A1) teaches  in Fig. 1 of a brake that is provided in the bendable tube of the endoscope (brake assemblies 1400). The control cables bend the bendable tube in different directions, and the brake cable actuates the brake (see more detail in current 102 rejection below).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Publication No. 2011/0295065 to Gurusamy et al. (hereinafter “Gurusamy”).
Regarding claim 1, Gurusamy discloses in Fig. 1 an endoscope (Fig. 1- endoscope 10) comprising: 
	a bendable tube that is bendable in at least one direction (Fig. 1-elongate body 12); 
	a flexible tube coupled to a proximal end side of the bendable tube (Fig. 1- passively manipulated proximal portion 18); 
	an operating wire inserted inside the bendable tube and the flexible tube ([0069] -  control cables and other components described above and else where in this application would also be provided in order to provide steering control of the instrument formed by the links 46), the operating wire being configured to move axially to bend the bendable tube in the at least one direction ([0069]-control cables and other components described above and else where in this application would also be provided in order to provide steering control of the instrument formed by the links 46); 
	an operating unit coupled to a proximal end side of the flexible tube (Fig. 1-Steering controller 42), the operating unit being configured to receive a first user operation of moving the operating wire axially to bend the bendable tube in the at least one direction ([0030] - Steering controller 42 (e.g., a joy stick) is connected to electronic controller 30 by way of second cable 44 or directly to handle 34. Electronic controller 30 controls the movement of the segmented automatically controlled proximal portion 16); 
	a brake provided in the bendable tube and at a proximal end portion of the bendable tube (Fig. 13-brake assembly 1400), the brake mechanism being configured to regulate the movement of the operating wire in response to  a second user operation of actuating the brake ([0069]- FIG. 14 illustrates the cables 92A, 92B that may be used independently or in concert to actuate the brake assemblies 1400).
Regarding claim 5, Gurusamy discloses the endoscope according to claim 1, and Gurusamy further discloses wherein the bendable tube includes: a plurality of ring members coupled mutually along an insertion direction into a subject (Fig. 13- link structure 46); and a plurality of pins coupling the plurality of ring members mutually (Fig. 15B-pivot pin 1420), the ring members adjacent to each other pivot relatively around the pins such that the plurality of ring members bends in the at least one direction (Fig. 15B), and the brake is provided on a proximal end side of a pin located closest to a proximal end side of the plurality of pins (Fig. 14- brake assemblies 1400).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 3, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No. 2011/0295065 to Gurusamy et al. (hereinafter “Gurusamy”) and in further view of U.S. Publication No. 2013/0205937 to Arai.
Regarding claim 2, Gurusamy discloses the endoscope according to claim 1, and Gurusamy further discloses further comprising: a brake wire configured to transfer power responsive to the second user operation to the brake ([0063] - the cable 92 is drawn proximally either manually by a user or by a motor or other drive system under the control of a computer controller), wherein the brake includes a brake pad (Fig. 16 - base slider 1415) and although Gurusamy discloses an operating wire ([0069]-  In addition, control cables and other components described above and else where in this application would also be provided in order to provide steering control of the instrument formed by the links 46), but Gurusamy does not expressly teach the brake pad configured to abut on the operating wire in response to the power transferred by the brake wire, to regulate the movement of the operating wire.
However, Arai teaches of an analogous endoscopic device including a brake pad (Fig. 23 – brake pads 126 A and 126 B) configured to abut on the operating wire in response to the power transferred by the brake wire (see [0120] - brake pad 126 B abuts on the movable bodies 113 B and 113 D), to regulate the movement of the operating wire (see [0120]- the regulating force from the brake pad 126 B enables the movable bodies 113 B and 113 D to be held between the brake pad 126 B and the columnar member 83 , and the movement of the movable bodies 113 B and 113 D along the longitudinal axis C is regulated).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake of Gurusamy to include the brake pad ([0119] of Arai).
Regarding claim 3, Gurusamy discloses the endoscope according to claim 1, and Gurusamy further discloses further comprising: 
	a brake cable connected to the brake ([0069] - FIG. 14 illustrates the cables 92A, 92B that may be used independently or in concert to actuate the brake assemblies 1400), the brake cable being configured to transmit electric power for actuation ([0069]- FIG. 14 illustrates the cables 92A, 92B that may be used independently or in concert to actuate the brake assemblies 1400), to the brake in response to the second user operation ([0069]- FIG. 14 illustrates the cables 92A, 92B that may be used independently or in concert to actuate the brake assemblies 1400),
	wherein the brake includes: 
		an actuator configured to be actuated in response to the electric power transmitted by the brake cable (Fig. 14- lock plate 1440; claim 28-wherein the actuating step comprises pulling a cable); and 
	and although Gurusamy discloses an operating wire ([0069] - In addition, control cables and other components described above and else where in this application would also be provided in order to provide steering control of the instrument formed by the links 46), Gurusamy does not expressly teach a brake pad configured to abut on the operating wire in response to the actuation of the actuator, to regulate the movement of the operating wire.
However, Arai teaches of an analogous endoscopic device including a brake pad (Fig. 23 – brake pads 126 A and 126 B) configured to abut on the operating wire  in response to the (see [0120] - brake pad 126 B abuts on the movable bodies 113 B and 113 D), to regulate the movement of the operating wire  (see [0120]- the regulating force from the brake pad 126 B enables the movable bodies 113 B and 113 D to be held between the brake pad 126 B and the columnar member 83 , and the movement of the movable bodies 113 B and 113 D along the longitudinal axis C is regulated).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake of Gurusamy to include the brake pad configured to abut on the operating wire in response to the power transferred by the brake wire, to regulate the movement of the operating wire, as taught by Arai. It would have been advantageous to make the combination in order to regulate the movement ([0119] of Arai).
Regarding claim 7, Gurusamy discloses the endoscope according to claim 1, and Gurusamy further discloses wherein the brake includes a tubular housing fixed inside the bendable tube (see examiner’s annotated Fig. 14), but Gurusamy does not expressly teach and the operation wire is inserted into the tubular housing.

    PNG
    media_image1.png
    708
    524
    media_image1.png
    Greyscale


However, Arai teaches of an analogous endoscopic device wherein the brake includes a tubular housing (Fig. 23 -movable bodies 113 B and 113 D), and the operation wire is inserted into the tubular housing (Fig. 23- bending operation wires 35 A to 35 D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake of Gurusamy to utilize the tubular housing and the operation wire inserted into the tubular housing, as taught by Arai. It would have been advantageous to make the combination in order to regulate the movement ([0119] of Arai).
Regarding claim 8, Gurusamy, as modified by Arai, teaches the endoscope according to claim 7, and Gurusamy further discloses wherein the tubular housing is provided parallel to a central axis of the bendable tube (see examiner’s annotated Fig. 4). 

    PNG
    media_image1.png
    708
    524
    media_image1.png
    Greyscale


Regarding claim 9, Gurusamy, as modified by Arai, teaches the endoscope according to claim 2,  and Gurusamy further discloses wherein the brake includes two brake pads (Fig. 16- base sliders 1415), but Gurusamy does not expressly teach and the operation wire is provided between the two brake pads.
However, Arai teaches of an analogous endoscopic device wherein the brake includes two brake pads (Fig. 23 - brake pad 126 B and brake pad 126 A), and the operation wire is provided between the two brake pads (Fig. 23 - brake pad 126 B and brake pad 126 A & bending operation wire 35 A to 35 D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake of to include the two brake pads, and the operation wire provided between the two brake pads, as taught by Arai. It would have been advantageous to make the combination in order to regulate the movement ([0119] of Arai).
Regarding claim 10, Gurusamy, as modified by Arai, teaches the endoscope according to claim 3, and Gurusamy further discloses wherein the brake includes two brake pads (Fig. 16- base sliders 1415), but Gurusamy does not expressly teach and the operation wire is provided between the two brake pads.
However, Arai teaches of an analogous endoscopic device wherein the brake includes two brake pads (Fig. 23 - brake pad 126 B and brake pad 126 A), and the operation wire is provided between the two brake pads (Fig. 23 - brake pad 126 B and brake pad 126 A & bending operation wire 35 A to 35 D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake of to include the two brake pads, and the operation wire provided between the two brake pads, as taught by Arai. It would have been advantageous to make the combination in order to regulate the movement ([0119] of Arai).
Regarding claim 12, Gurusamy, as modified by Arai, teaches the endoscope according to claim 9, but Gurusamy does not expressly teach wherein the brake includes pivot bars, each connected to one of the two brake pads, and each of the pivot bars is rotatably supported inside the tubular housing, each of the pivot bars rotates such that the respective brake pad is abutted to the operation wire in response to the second user operation.
However, Arai teaches of an analogous endoscopic device wherein the brake includes pivot bars, each connected to one of the two brake pads, and each of the pivot bars is rotatably supported inside the tubular housing, each of the pivot bars rotates such that the respective brake pad is abutted to the operation wire in response to the second user operation (Fig. 23- first link 121 & second link 122; see [01115] - [0126]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake of Gurusamy to include the pivot bars of Arai. It would have been advantageous to make the combination in order to regulate the movement ([0119] of Arai).
Claims 4 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No. 2011/0295065 to Gurusamy et al. (hereinafter “Gurusamy”) and in further view of U.S. Publication No. 2013/0205937 to Arai and U.S. Publication No. US 2006/0161045 to Merril et al. (hereinafter "Merril").
Regarding claim 4, Gurusamy discloses the endoscope according to claim 1, and Gurusamy further discloses further comprising: the brake ([0069] - FIG. 14 illustrates the cables 92A, 92B that may be used independently or in concert to actuate the brake assemblies 1400), but Gurusamy does not expressly teach

	wherein the brake includes: 
		an actuator configured to be actuated in response to the fluid pressure from the hydropneumatic supply tube; and 
		a brake pad configured to abut on the operating wire in response to the actuation of the actuator, to regulate the movement of the operating wire.
However, Arai teaches of an analogous endoscopic device including a brake pad (Fig. 23 – brake pads 126 A and 126 B) configured to abut on the operating wire in response to the actuation of the actuator (see [0120] - brake pad 126 B abuts on the movable bodies 113 B and 113 D), to regulate the movement of the operating wire  (see [0120]- the regulating force from the brake pad 126 B enables the movable bodies 113 B and 113 D to be held between the brake pad 126 B and the columnar member 83 , and the movement of the movable bodies 113 B and 113 D along the longitudinal axis C is regulated).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake of Gurusamy to include the brake pad configured to abut on the operating wire in response to the power transferred by the brake wire, to regulate the movement of the operating wire, as taught by Arai. It would have been advantageous to make the combination in order to regulate the movement ([0119] of Arai).
Additionally, Merril teaches of an analogous endoscopic device including a hydropneumatic supply tube (See Examiner’s annotated Fig. 3) connected to the brake mechanism (see [0025]; Fig. 3 – actuator 12), the hydropneumatic supply tube being configured (see[0025]-  Actuator 12 can also be a…fluid brake), wherein the brake mechanism includes: a second actuator configured to be actuated in response to the fluid pressure from the hydropneumatic supply tube  (see[0025]-  Actuator 12 can also be a…fluid brake… which causes a controllable resistance to motion of the tool 4 based on control signals from control unit 24. Multiple actuators 12 may also be used, of same or differing types.)

    PNG
    media_image2.png
    480
    540
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gurusamy, as modified by Arai, to include the hydropneumatic supply tube connected to the brake mechanism, as seen in the teachings above of Merril. It would have been advantageous to make the combination in order to control the resistance to motion of the distal end ([0025 of Merril).
Regarding claim 11, Gurusamy, as modified by Arai and Merril, teaches the endoscope according to claim 4, and Gurusamy further discloses wherein the brake includes two brake pads (Fig. 16- base sliders 1415), but neither Gurusamy nor Merril expressly teach and the operation wire is provided between the two brake pads.
However, Arai teaches of an analogous endoscopic device wherein the brake includes two brake pads (Fig. 23 - brake pad 126 B and brake pad 126 A), and the operation wire is provided between the two brake pads (Fig. 23 - brake pad 126 B and brake pad 126 A & bending operation wire 35 A to 35 D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake of to include the two brake pads, and the operation wire provided between the two brake pads, as taught by Arai. It would have been advantageous to make the combination in order to regulate the movement ([0119] of Arai).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No. 2011/0295065 to Gurusamy et al. (hereinafter “Gurusamy”) and in further view of U.S. Publication No. 2012/0265057 to Nishina et al. (hereinafter Nishina).
Regarding claim 6, Gurusamy discloses the endoscope according to claim 1, and Gurusamy further discloses wherein the operating wire includes a first operating wire configured to move axially to bend the bendable tube ([0069] -  control cables and other components described above and else where in this application would also be provided in order to provide steering control of the instrument formed by the links 46) toward a transmission side of the ultrasound from the ultrasound probe, and the brake mechanism regulates the movement of the first operating wire ([0069]- FIG. 14 illustrates the cables 92A, 92B that may be used independently or in concert to actuate the brake assemblies 1400
Gurusamy does not expressly teach further comprising a convex ultrasound probe provided on a distal end side with respect to the bendable tube, the convex ultrasound probe being configured to transmit and receive ultrasound, wherein the operating wire includes a first operating wire configured to move axially to bend the bendable tube toward a transmission side of the ultrasound from the ultrasound probe. 
However, Nishina teaches of an analogous endoscopic device further comprising a convex ultrasound probe provided on a distal end side with respect to the bendable tube (Fig. 2 - ultrasound transducer 30), the convex ultrasound probe being configured to transmit and receive ultrasound ([0055]- the ultrasound transducer 30 transmitting and receiving an ultrasound with switching the respective ultrasound elements), configured to move axially to bend the bendable tube toward a transmission side of the ultrasound from the ultrasound probe ([0052]- The bending portion 21 b is configured so as to bend actively in up and down, right and left directions, for example, by an operation of the bending operation knobs).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gurusamy to include the convex ultrasound probe of Nishina. It would have been advantageous to make the combination in order to pathologically diagnose a legion ([0005] of Nishina).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/C.A.S./Examiner, Art Unit 3795

/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795, 12/6/21